11 N.Y.3d 919 (2009)
In the Matter of RICHARD J. CONDON, as Special Commissioner of Investigation for the New York City School District, Respondent,
v.
THE INTER-RELIGIOUS FOUNDATION FOR COMMUNITY ORGANIZATION, INC., Appellant.
In the Matter of RICHARD J. CONDON, as Special Commissioner of Investigation for the New York City School District, Respondent,
v.
LUCIUS WALKER, JR., Appellant.
Court of Appeals of the State of New York.
Submitted December 8, 2008.
Decided January 22, 2009.
Motion for leave to appeal denied with $100 costs and necessary reproduction disbursements. Motion for a stay dismissed as academic.